Citation Nr: 0922453	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for phobias, 
depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for phobias, depression, and PTSD.  In January 2008, the 
Veteran submitted further evidence.  In a February 2008 
rating decision, the RO reopened the claim, but denied it on 
the merits.  The Veteran appealed the denial.  

Regardless of the RO's actions, however, the Board must first 
address the question of whether new and material evidence to 
reopen the claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the 
Veteran's initial claim for service connection for phobias, 
depression, and PTSD.  The Veteran did not file a timely 
notice of disagreement and the decision became final.  
 
2.  Evidence received since the November 2005 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating this claim.  

3.  The Veteran has been diagnosed with PTSD based on her 
claimed in-service stressor, and there is credible supporting 
evidence that this claimed stressor occurred.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service 
connection for phobias, depression, and PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.201, 20.302(a), 20.1103 (2008).  

2.  Evidence received since the November 2005 rating decision 
is new and material and the claim for service connection for 
phobias, depression, and PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board will grant the petition to reopen and 
the underlying claim for service connection for PTSD in this 
decision, the Veteran does not require further notification 
or assistance to substantiate her claim, and further 
discussion of the VCAA is therefore unnecessary.

Analysis

New and Material Evidence

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In a November 2005 rating decision, the RO denied the 
Veteran's initial claim for service connection for phobias, 
depression, and PTSD.  The Veteran was notified of that 
decision under cover letter dated December 1, 2005.  To 
appeal this decision, the Veteran had to file a notice of 
disagreement within a year of notification of this decision - 
that is by December 1, 2006.  38 C.F.R. § 20.302(a).  
However, her notice of disagreement was received via 
facsimile on December 4, 2006.  (The Board observes that 
because the document was received via facsimile, the mailbox 
rule is inapplicable).  Hence, the Board finds that her 
notice of disagreement was untimely and the November 2005 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.201, 20.302.  This statement was accepted as a 
claim to reopen.  

The evidence of record at the time of the RO's November 2005 
rating decision included the Veteran's service treatment 
records which did not document any treatment for, or a 
diagnosis of, a psychiatric disability.  Current VA treatment 
records did not show that the Veteran was diagnosed with a 
psychiatric disability and there was no supporting 
documentation verifying her alleged statements of an in-
service sexual assault.  Consequently, the RO service 
connection for phobias, depression and PTSD was not 
warranted.  

As noted above, the Veteran requested that the claim be 
reopened in December 2006.  The additional evidence 
associated with the record included a January 2008 letter 
from a Vet Center psychologist diagnosing the Veteran with 
PTSD.  The November 2005 rating decision denied service 
connection because there was no diagnosis of PTSD.  Evidence 
of current disability is one of the fundamental requirements 
for a grant of service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, this 
letter raises a reasonable possibility of substantiating the 
claim because the psychologist indicated that the Veteran's 
PTSD is related to her claimed in-service personal assault.  

Consequently, the Board finds that new and material evidence 
has been presented, and the claim for service connection for 
phobias, depression, and PTSD is reopened.  

Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, her lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
her testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

However, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3).  Examples of 
such evidence from alternative sources are statements of 
fellow service members and clergy.  Id.

In this case, the Veteran has not alleged that she has PTSD 
as a result of a combat stressor.  She has asserted that she 
was sexually assaulted in service, and that this assault 
caused her PTSD.  In support of her claim, she presented 
personal and credible testimony regarding the assault before 
the undersigned Acting Veterans Law Judge in April 2009.  She 
also submitted an April 2007 statement from Dr. Willie L. 
Marvin, Sr., a pastor of New Life World Ministries.  Dr. 
Marvin related that he was a noncommissioned officer and the 
supervisor of the Veteran while she was stationed in 
Kaiserslautern Germany in 1991.  He recalled that the Veteran 
told him that she had been assaulted by a fellow serviceman.  
Consequently, the Board finds that there is credible 
supporting evidence that the assault occurred.  Moreover, in 
a January 2008 statement, Larry C. Hayes, Ph.D., reported 
that the Veteran had PTSD as a result of the in-service 
assault.  

As the Veteran has been diagnosed with PTSD based on a 
claimed in-service assault that has been corroborated by a 
lay statement in accordance with 38 C.F.R. § 3.304(f)(3), the 
three elements of a claim for service connection for PTSD 
have been established.  Therefore, the Board concludes that 
service connection for PTSD is warranted.


ORDER
New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  

Service connection for PTSD is granted.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


